Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143724(99)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  In re Estate of CONNIE MAE                                                                                          Justices
  VICKERSON, Deceased
  ____________________________________
  CHARLES VICKERSON, BETTIE
  VICKERSON, SHEILA RENTIE, and
  MEDDIE JOHNSON,
           Petitioners-Appellees,
  v                                                           SC: 143724
                                                              COA: 294178
  CONNIE V. COUNCIL,                                          Wayne Probate Ct: 2005-694545-DA
            Respondent-Appellee,
  and
  DEBRA LINEAR,
             Respondent-Appellant.
  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 28,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
         h0319                                                                 Clerk